IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00134-CV

         IN THE INTEREST OF C.D.N. AND M.L.N., CHILDREN



                           From the 77th District Court
                             Freestone County, Texas
                             Trial Court No. 09-107-B


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. Appellee has not filed a

response. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 12, 2010
[CV06]